DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020 and 11/25/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG 6: Although the specification states “Referring to FIG. 6, a cross-sectional image of the heart 200 is shown with inferior vena cava 210, right atrium 212, left atrium 214, and interatrial septum 216. The left ventricular wall 218 with left ventricle cavity 217 is shown with the mitral valve anterior leaflet 12 […]” [Page 13, Lines 28-31], this figure does not include the labels 214, 216, 217 and 218. The examiner believes these structures are meant to correspond to labels 14, 16, 17 and 18 respectively, therefore the examiner recommends maintaining the naming convention throughout the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
FIG. 6: Although this figure includes the label 148, this label does not appear within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
In regard to 9-16, the claim(s) recite “detecting which sensors of the plurality of sensors detect that the respective sensor is in contact with the heart valve; and determining a coaptation height from the sensors” (Claim 9); “displaying the determined coaptation height” (Claim 10); “further comprising displaying the determined height at each point on the coaptation surface as numerical values or as a graphical display” (Claim 12).
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The detecting and determining steps listed above, under broadest reasonable interpretation, cover performance by the human mind in which the user detects when the plurality of sensors contact the heart valve through visual inspection and determines the coaptation height based on visual inspection. If a claim limitation, under its broadest reasonable interpretation 
Following step 2B of the two-prong analysis, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply involves displaying the determined coaptation height as numerical values or as a graphical display (Claims 10 and 12) which represent insignificant extra-solution activity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pollack et al. US 20150327997 A1 “Pollack”.
In regard to claims 1 and 9, Pollack teaches “A coaptation measurement device comprising” (Claim 1) (“The location-calculating module 52 receives the data from the sensor-reading module 50 and used the sensor readings to determine the location of the native aortic valve and the catheter, which 
“A method of measuring a coaptation height of a heart valve across a coaptation surface, the method comprising” (Claim 9) (“FIG. 5 illustrates a method for properly placing a prosthetic aortic valve during a TAVR operation, which method comprises the steps of inserting 58 a guidewire through a through a vasculature; detecting 60, by at least one sensor disposed on the guide wire […] Next 60, the aortic valve will contact the sensors with the beating of the patient’s heart, and the location-calculating module analyzes sensor data to find the heartbeat-like sensor signals and determine the position of the aortic valve. More specifically, the location-calculating module determines the location of the coaptation point of the aortic valve. (i.e., the point of contact with the leaflets thereof)” [0041]. Therefore, since the method includes step 60 in which the location-calculating module determines the location of the coaptation point of the aortic valve based on the sensor data, under broadest reasonable interpretation, the device calculates the distance between the coaptation point and the annulus of the aortic valve and therefore determines the coaptation height.);
“placing a coaptation measurement device next to a coaptation surface” (Claim 9) (“The method begins when a physician inserts the guide wire into the patient’s body through the aorta. The physician feeds the guide wire through the patient’s body until the distal end of the guide wire enters the patient’s left ventricle. When the guide wire extends into the left ventricle, the patient’s aortic valve will 
“an elongate sensor body at the end of a proximal connecting member” (Claim 1); “the coaptation device comprising: an elongate sensor body at the end of a proximal connecting member” (Claim 9) (“In an embodiment, the sensors 22 may wrap around, extend along, or otherwise couple to a length of approximately ten centimeters of the guide wire 10 to create a functional zone of sensors 24. The functional zone of sensors 24 should be placed at or near the distal end of the guide wire 10 such that a portion of the functional zone extends into the patient’s heart when the guide wire 10 has been moved into the appropriate position inside the patient” [0023] and “In a preferred embodiment, the guide wire 10 has a set of sensors 22 coupled to and disposed near a distal end of the guide wire 10 […] The sensors 22 are in communication with a processor (not shown) that operates on and processes information derived from the sensors 22 and are capable of determining the locations and positions of the aortic valve 20 and the catheter 18 as same moves along the guide wire 10” [0022]. As shown in FIG. 4A, the functional zone of sensors 24 is an elongate sensor body that is located at the end of a proximal connecting member (i.e. catheter 18). Therefore, the functional zone of sensors 24 constitutes an elongate sensor body.);
a plurality of sensors in an array across a face of the sensor body” (Claims 1 and 9) (“In an embodiment, the sensors 22 may wrap around, extend along, or otherwise couple to a length of approximately ten centimeters of the guide wire 10 to create a functional zone of sensors 24” [0023]. As shown in FIG. 4A, the sensors 22 (i.e. within the functional zone of sensors 24) represent a plurality of sensors in an array across a face of the sensor body (i.e. the functional zone of sensors 24).);
“wherein each sensor of the plurality of sensors is configured to detect if a portion of a heart valve is in contact with the sensor” (Claims 1 and 9) (“Next 60, the aortic valve will contact the sensors with the beating of the patient’s heart, and the location-calculating module analyzes sensor data to find the heartbeat-like sensor signals and determine the position of the aortic valve, More specifically, the location-calculating module determines the location of the coaptation point of the aortic valve (i.e., the point of contact with the leaflets thereof)” [0041]. Since the sensors (i.e. sensors 22) come into contact with the aortic valve when the patient’s heart beats and the location-calculating module determines the coaptation point of the aortic valve based on the sensor signals, under broadest reasonable interpretation, each sensor of the plurality of sensors had to have been configured to detect if a portion of a heart valve is in contact with the sensor.).
“causing or allowing the valve to close” (Claim 9) (“As descried above, the aortic valve also exhibits a “heart beat” pattern that can be sensed by the sensors if the sensors are sufficiently proximate to the aortic valve. For example, when the sensors are co-located with the aortic valve, the aortic valve will contact the sensors as the heart beats. Thus, the location calculating module 52 can search for a periodic heartbeat-like signal coming from one or more of the received sensor signals” [0033] and “When the guide wire extends into the left ventricle, the patient’s aortic valve will contact the functional zone of sensors […] While closing, the leaflets of the aortic valve are not flat, but they protrude up the aorta approximately three to four centimeters. In this way, the aortic valve forms a cone-like shape while closing” [0041]. Therefore, since the guide wire containing the functional zone of 
“detecting which sensors of the plurality of sensors detect that the respective sensor is in contact with the heart valve” (Claim 9) (“For example, when the sensors are co-located with the aortic valve, the aortic valve will contact the sensors as the heart beats. Thus, the location calculating module 52 can search for a periodic heartbeat-like signal coming from one or more of the received sensor signals” [0033]. Thus, since the location calculating module can search for a periodic heartbeat-like signal coming from one or more or the received sensor signals, under broadest reasonable interpretation, the method had to have involved a step of detecting which sensors of the plurality of sensors detect that the respective sensor is in contact with the heart valve.);
“determining a coaptation height from the sensors” (Claim 9) (“So, the sensor closest to the user interface box that still receives a heartbeat-like signal detects the location of the aortic valve’s coaptation point, which location may thereafter be used to calculate the distance between the coaptation point and the annulus of the aortic valve and thus determine the location of said annulus” [0041]. Therefore, since the distance between the coaptation point and the annulus of the aortic valve can be determined based on the signal received from the sensor, under broadest reasonable interpretation, the method involves a step of determining a coaptation height from the sensors.).
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Pollack teaches “wherein a plurality of sensors are arranged across a second face of the sensor body” (“In an embodiment, the sensors 22 may wrap around, extend along, or otherwise couple to a length of approximately ten centimeters of the guide wire 10 to create a functional zone of sensors 24” [0023]. Thus, since the sensors 22 may wrap around, extend along or 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Pollack teaches “wherein each sensor of the plurality of sensors has a width of at least a half of a width of the elongate sensor body” (“As shown in FIG. 4A, a plurality of sensors 22 extend along the guide wire 10 in the functional zone 24” [0040]. Furthermore, as shown in FIG. 4A, the sensors 22 each have a width associated with it and extends along the functional zone 24 of the catheter 18. Therefore, since the plurality of sensors 22 extend along the width of the functional zone 24 of the catheter, under broadest reasonable interpretation, each sensor of the plurality of sensors has a width of at least a half of a width of the elongate sensor body.).
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Pollack teaches “further comprising displaying the determined coaptation height” (“FIG. 2 illustrates an exemplary block diagram for the catheter positioning system 26. The catheter positioning system 26 comprises a user interface box 28, a display 30, and the guide wire system 32” [0025] and “The GUI generation module 54 receives data from the location-calculating module 52 and displays the location of both the aortic valve and the catheter, provided that the catheter has been sensed by the sensors. In an embodiment, the GUI generation module 54 may present the information graphically or numerically depending on the display connected to the user interface box and the graphical processing power of the output interface. […] For example, the GUI generation module 54 may display a distance between the annulus of the prosthetic aortic valve and the position of the patient’s native aortic valve” [0036]. As disclosed previously, the method involves determining the coaptation height (i.e. the distance between coaptation point and the annulus of the aortic 
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Polack discloses “further comprising repeating the placing, causing, detecting and determining steps along one or more points on a coaptation surface” (“As described above, the aortic valve opens and closes with the beating of the heart, so that aortic valve also exhibits a “heart beat” pattern that can be sensed are sufficiently proximate to the aortic valve, For example, when the sensors are co-located with the aortic valve, the aortic valve will contact the sensors as the heart beats. Thus the location calculating module 52 can search for a periodic heartbeat-like signal coming from one or more of the received sensor signals” [0033] and “By searching for a heartbeat reading, the location-calculating module 52 may disregard false positives, such as if the sensors contact the aortic arch during insertion because the sensors may emit a constant voltage when contacted by the aortic arch until the sensors do not contact the aortic arch” [0034] and “For example, the location-calculating module 52 can track catheter movement by searching for a continuous contact signal that moves from the most proximal sensor (i.e., the sensor closest to the user interface box) toward the most distal sensor (i.e. the sensor furthest from the user interface box)” [0035]. Therefore, since the location-cation calculating module can track the catheter movement by searching for continuous contact between the sensors and the aortic arch as the sensors are moved to make sufficient contact with the aortic valve, under broadest reasonable 
In regard to claim 12, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Pollack teaches “further comprising displaying the determined height at each point on the coaptation surface as numerical values or as a graphical display” (“The GUI generation module 54 receives data from the location-calculating module 52 and displays the location of both the aortic valve and the catheter, provided that the catheter has been sensed by the sensors. In an embodiment, the GUI generation module 54 may present the information graphically or numerically depending on the display connected to the user interface box and the graphical processing power of the output interface. […] For example, the GUI generation module 54 may display a distance between the annulus of the prosthetic aortic valve and the position of the patient’s native aortic valve” [0036]. As disclosed previously, the method involves determining the coaptation height (i.e. the distance between coaptation point and the annulus of the aortic valve) from the sensors through the location-calculation module 52. Additionally, since the location-calculation module can track the location of the catheter (i.e. including the sensors 22) and it can determine the distance between the coaptation point and the annulus of the aortic valve (i.e. see [0041]), under broadest reasonable interpretation, the height can be determined at each point on the coaptation surface. Therefore, since the GUI generation module receives data (i.e. the coaptation height) from the location-calculating module 52, can present information numerically or graphically and can display the distance, under broadest reasonable interpretation, the GUI generation module 54 performs the step of displaying the determined coaptation height (i.e. the distance between coaptation point and the annulus of the aortic valve) at each point on the coaptation surface as numerical values or as a graphical display.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. US 20150327997 A1 “Pollack” as applied to claims 1-3 and 9-12 above and further in view of Ludoph US 20150223707 A1 “Ludoph”.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Pollack does not teach “wherein the elongate sensor body is flexible”.
Ludoph teaches “wherein the elongate sensor body is flexible” (“In particular in the case no guidewire is used to introduce the pressure sensor catheter into the body, it preferably comprises a soft atraumatic tip yet be firm enough to be passed through the guide catheter and cross a flow constriction. For example, the catheter comprises a flexible metal tube” [0020] “In a further preferred embodiment a housing for the pressure sensor is provided to the catheter body” [0069] and “The guidewire-like structure of the pressure transfer tube and/or catheter body will in general be very flexible. However, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Pollack so as to include the elongate sensor body being flexible as disclosed in Ludoph in order to allow the catheter (i.e. elongate sensor body) to be positioned within the measurement location of the body more easily. When advancing a catheter through a lumen of the body, it is important for the catheter to be flexible such that it can be advanced or retracted without damaging the body lumen. Combining the prior art elements according to known techniques would yield the predictable result of advancing the sensors to a position such as a heart valve while causing minimal damage to the surrounding tissues.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Pollack does not teach “wherein the elongate sensor body is between several millimeters and several centimeters wide”.
Ludoph teaches “wherein the elongate sensor body is between several millimeters and several centimeters wide” (“The outer diameter of the catheter body 824 is French 4 (1.33 mm)” [0118]. The outer diameter of a catheter body represents the width of the catheter body. Therefore, since the outer diameter of the catheter body (i.e. the flexible elongate body) is 1.33 mm, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device of Pollack so as to include the elongate sensor body being between several millimeters and several centimeters wide as disclosed in Ludoph in order to allow the elongate sensor body (i.e. the catheter body) to be positioned within the lumen of the patient more easily. When the diameter of a catheter body is too large, it can become difficult to maneuver the catheter within the body. Combining the prior art elements according to known techniques would yield the predictable result of allowing the catheter body (i.e. elongate sensor body) to be pass through the lumen of the patient more easily.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. US 20150327997 A1 “Pollack” as applied to claims 1-3 and 9-12 above and further in view of Schmitz et al. US 20100331883 A1 “Schmitz”.
In regard to claims 6-8 and 14-16, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Pollack does not teach “wherein the plurality of sensors includes resistor elements or temperature-sensing elements” (Claims 6 and 14) “wherein the plurality of sensors includes fiberoptic elements or ultrasound elements” (Claims 7 and 15) or “wherein the array is a capacitor array” (Claims 8 and 16).
Schmitz teaches “wherein the plurality of sensors includes resistor elements or temperature-sensing elements” (Claims 6 and 14) “wherein the plurality of sensors includes fiberoptic elements or ultrasound elements” (Claims 7 and 15) or “wherein the array is a capacitor array” (Claims 8 and 16) (“Patient feedback device 901026 (i.e. see FIG. 332) may include any suitable sensing device and typically includes multiple devices for positioning at multiple different locations on a patient’s body. In some embodiments, for example, multiple motion sensors may be included in system 901020. Such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the device and method of Pollack so as to include the plurality of sensors being resistor elements, temperature-sensing elements, fiberoptic elements, ultrasound elements and/or a capacitor array as disclosed in Schmitz in order to acquire information regarding a structure within the patient’s body. Resistors, temperature-sensing elements, fiberoptic elements, ultrasound elements and capacitor arrays are types of sensors that can be used to acquire information about a location within the body, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing a plurality of sensors to allowing for measurements to be taken within a body lumen of a patient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. US 20150327997 A1 “Pollack” as applied to claims 1-3 and 9-12 above and further in view of Gabbay US 20050283232 A1 “Gabbay”.
In regard to claim 13, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Pollack does not teach “wherein causing the valve to close comprises injecting fluid into a ventricle or aortic root”.
Gabbay teaches “wherein causing the valve to close comprises injecting fluid into a ventricle or aortic root” (“To better ascertain the type and extend of valve repair required, including the appropriate size of a cardiac prosthesis, a user can supple fluid into the ventricle 356 for urging the leaflet 358 into engagement with the contact surface 304 of the contact member 302. […] As discussed previously various means for supplying fluid to the ventricle 356 can be used, such as including a pump, syringe, or a stopcock to name a few. The fluid injected into the ventricle 356 (as represented by the series of arrows) urges the anterior leaflet 358 toward its closed position and toward the contact member the contact surface 304 of the contact member 302” [0089]. Therefore, a fluid can be supplied to a ventricle 356 in order to cause the leaflet 358 (i.e. of the valve) to close.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Pollack so as to include causing the valve to close by injecting fluid into a ventricle as disclosed in Gabbay in order to allow the user to control when the aortic valve closes. Injecting fluid into the ventricle is one of a finite number of techniques that can be used to induce the aortic valve to close, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the closure of the aortic valve so as to obtain a measurement therefrom.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. US 20150327997 A1 “Pollack” and further in view of Alkhatib US 20080228223 A1 “Alkhatib”.
In regard to claim 17, Pollack teaches “A coaptation measurement system, comprising: a coaptation measurement device, comprising:” (“The location-calculating module 52 receives the data from the sensor-reading module 50 and used the sensor readings to determine the location of the 
“an elongate sensor body at the end of a proximal connecting member” (“In an embodiment, the sensors 22 may wrap around, extend along, or otherwise couple to a length of approximately ten centimeters of the guide wire 10 to create a functional zone of sensors 24. The functional zone of sensors 24 should be placed at or near the distal end of the guide wire 10 such that a portion of the functional zone extends into the patient’s heart when the guide wire 10 has been moved into the appropriate position inside the patient” [0023] and “In a preferred embodiment, the guide wire 10 has a set of sensors 22 coupled to and disposed near a distal end of the guide wire 10 […] The sensors 22 are in communication with a processor (not shown) that operates on and processes information derived from the sensors 22 and are capable of determining the locations and positions of the aortic valve 20 and the catheter 18 as same moves along the guide wire 10” [0022]. As shown in FIG. 4A, the functional zone of sensors 24 is an elongate sensor body that is located at the end of a proximal connecting member (i.e. catheter 18). Therefore, the functional zone of sensors 24 constitutes an elongate sensor body.); and 
“a plurality of sensors in an array across a face of the sensor body” (“In an embodiment, the sensors 22 may wrap around, extend along, or otherwise couple to a length of approximately ten 
“wherein each sensor of the plurality of sensors is configured to detect if a portion of a heart valve is in contact with the sensor” (“Next 60, the aortic valve will contact the sensors with the beating of the patient’s heart, and the location-calculating module analyzes sensor data to find the heartbeat-like sensor signals and determine the position of the aortic valve, More specifically, the location-calculating module determines the location of the coaptation point of the aortic valve (i.e., the point of contact with the leaflets thereof)” [0041]. Since the sensors (i.e. sensors 22) come into contact with the aortic valve when the patient’s heart beats and the location-calculating module determines the coaptation point of the aortic valve based on the sensor signals, under broadest reasonable interpretation, each sensor of the plurality of sensors had to have been configured to detect if a portion of a heart valve is in contact with the sensor.);
“an extension member attachable to the proximal connecting member” (“After the guide wire 10 has been moved into a desired position, the guide wire 10 remains in place and a catheter 18 slides over the guide wire 10 towards the diseased heart valve 20. […] The catheter 18 is slipped over the guide wire 10, and a physician thereafter pushes the catheter 18 up the aorta 12 toward the diseased heart valve 20 along the guide wire 10 using a medical tool. The catheter 18 opens the patient’s diseased heart valve 20, and through use of the catheter 18, the physician is able to deploy or place a prosthetic aortic valve 14” [0021]. Thus, since the catheter 18 slides over the guide wire 10 and opens the patient’s diseased heart valve, under broadest reasonable interpretation, the guide wire 10 constitutes an extension member attachable to the proximal connecting member (i.e. the catheter 18).);
“a display connected to the device, wherein the display is configured to show information detected by the sensors of the coaptation measurement device” (“FIG. 2 illustrates an exemplary block 
Pollack does not teach “a handle connected to the extension member”.
Alkhatib “a handle connected to the extension member” (“FIG. 1 illustrates the possibility that apparatus 10 may be introduced into the patient “over” (i.e., along) a guide wire 14 that was previously introduced in the patient via other apparatus, which other apparatus can be even more slender than shaft 30 where it enters the patient. For this purpose apparatus 10 may have a guide wire lumen that passed along its interior between a distal aperture at the distal end of shaft 30 and a proximal aperture in handle portion 20” [0049]. As shown in FIG. 1, the handle portion is connected with the guide wire 14 through the elongated shaft 30. The elongate shaft 30 in this case constitutes a catheter. Therefore, the device includes a handle that is connected to the extension member (i.e. elongate shaft 30).).

In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Pollack. Likewise, Pollack discloses “wherein the extension member is malleable or bendable” (As established previously, the guide wire 10 constitutes an extension member. Furthermore, as shown in FIG. 4A, the guide wire 10 curls at its end. Thus, guide wire 10 curled under broadest reasonable interpretation, the extension member is bendable.).
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Pollack. Likewise, Pollack teaches “wherein a plurality of sensors are arranged across a second face of the sensor body” (“In an embodiment, the sensors 22 may wrap around, extend along, or otherwise couple to a length of approximately ten centimeters of the guide wire 10 to create a functional zone of sensors 24” [0023]. Thus, since the sensors 22 may wrap around, extend along or otherwise couple to the guidewire 10, under broadest reasonable interpretation, a plurality of sensors are arranged across a second face of the sensor body (i.e. the functional zone of sensors 24).).
In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Pollack. Likewise, Pollack teaches “wherein each sensor of the plurality of sensors has a width of at least a half of a width of the elongate sensor body” (“As shown in FIG. 4A, a plurality of sensors 22 extend along the guide wire 10 in the functional zone 24” [0040]. Furthermore, as shown in FIG. 4A, the sensors 22 each have a width associated with it and extends along the functional zone 24 of the catheter 18. Therefore, since the plurality of sensors 22 extend along the width of the functional zone 24 of the catheter, under broadest reasonable interpretation, each sensor of the plurality of sensors has a width of at least a half of a width of the elongate sensor body.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cecere et al. US 20110160596 A1 “Cecere”
Cecere is pertinent to the applicant’s disclosure because it discloses ““In some embodiments of the invention, the effective portion 18 includes an anchor implanting mechanism 22, shown for example in FIG. 2. […] In alternative embodiments of the invention, the effective portion 18 is any other suitable effective portion 18, such as, for example, an energy delivery elements for delivering electrical, ultrasound, or other energy at a predetermined location” [0035] and “Referring for example to FIG. 6A, there is shown an alternative movement sensor 16’ which includes a substantially rigid sensor support 42 and a movement sensing element 44 secured to the sensor support 42 for detecting movement substantially adjacent to the sensor support 42. The movement sensing element 44 includes one or more sensing elements selected from an electrical signal sensor, an ultrasound transducer, a softness sensor and a force sensor among others” [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793